ORDER
PER CURIAM:
Appellant, Larry Gene Hull, was convicted of murder of the first degree by the trial court following his guilty plea to murder generally. In this direct appeal he raises only one issue: whether the evidence was sufficient to support the verdict of murder of the first degree in view of his evidence that he was intoxicated and acting under the influence of a mental illness at the time of the shooting. We have reviewed the record and find appellant’s contentions without merit.
The judgment of sentence is affirmed.